DETAILED ACTION
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application repeats a substantial portion of prior Application No. 15/957,828, filed 04/19/2018 and is being considered as a Continuation-In-Part of the prior application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2021 was filed before this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes
Claims 1-9 of the instant application 16/577,413 are substantially similar to claims 1-9 of the parent application 15/957,828.
Claims 10-12 of the instant application 16/577,413 differ from claims 1-9 of the parent application 15/957,828 and are being addressed accordingly.
System claim 13 of the instant application is similar to claim 1 of the parent application, including specifically “task sequence components” to be stored in the graph database.

Claim 15 of the instant application is similar to but slightly differs from claim 5 of the parent application and is being addressed accordingly.
Claim 17 of the instant application is similar to but slightly differs from claim 3 of the parent application and is being addressed accordingly.
Method claim 18 of the instant application is similar to claim 1 of the parent application, including specifically “task sequence components” to be stored in the graph database.
Claim 19 of the instant application is not present in the parent application and is being addressed accordingly.
Claim 20 of the instant application is similar to but slightly differs from claim 5 of the parent application and is being addressed accordingly.

Objections
Method claim 20 is objected to for its dependence on claim 17, which is a system claim. Claim 20 is being interpreted as dependent on independent method claim 18. Appropriate correction is required.

Terminal Disclaimer
A terminal disclaimer filed on 05/20/2020 disclaiming the terminal portion of any patent granted on application 15/957,828 which would extend beyond the expiration date of 15/957,828 had been reviewed and accepted as of the final Office Action dated 07/07/2020 for 15/957,828.
As a result, no double patenting rejection for this application 16/577,413 has been made at this time.

Statutory Review under 35 USC § 101
Claims 1-12 are directed toward a system and have been reviewed.
Claims 1-2, 4-6, and 10-12 appear to be non-statutory, as the system does not explicitly include hardware.
Claims 3 and 7-9 also appear to be non-statutory, as the system, although further comprising computer executable instructions embedded on a fixed tangible medium, do not actually claim or comprise the fixed tangible medium itself.
Otherwise, claims 1-12 would be statutory as they perform significantly more than an abstract idea based on currently known judicial exceptions due to aspects such as its display of a viewing region, a mini map region, and a data region for presenting calculated data.
Claims 13-17 appear to be non-statutory, as the system does not explicitly include hardware.
Claims 13-14 appear to be non-statutory, as the system does not explicitly include hardware.
Claims 15-17 also appear to be non-statutory, as the system, although further comprising computer executable instructions embedded on a fixed tangible medium, do not actually claim or comprise the fixed tangible medium itself.
Otherwise, claims 13-17 would be statutory as they perform significantly more than an abstract idea based on currently known judicial exceptions due to aspects such as its display of a viewing region, a mini map region, and a data region for presenting calculated data.
Claims 18-20 are directed toward a method and have been reviewed.
Claims 18-20 appear to be statutory as they perform significantly more than an abstract idea based on currently known judicial exceptions due to aspects such as its display of a viewing region, a mini map region, and a data region for presenting calculated data.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the specification does not expressly define or set out implementation of the components to be hardware or hardware and software only. As such, under broadest reasonable interpretation, claims may be implemented in software alone. 
Specifically, the “graph database,” the “integrated object environment (IOE) system,” and the “computing device” do not have explicit recitations of hardware in the instant specification. Similar consideration has been applied to the “display unit” of the computing device.
Further, while claim 3 (and claims 7-9, which ultimately depend on claim 3) recites computer executable instructions embedded on a fixed tangible medium, claim 3 does not actually claim or comprise the fixed tangible medium itself.
Therefore, the means to implement the system may be regarded as software per se and the system is not tangibly embodied on any sort of physical medium. Dependent claims 2-12 do not cure deficiencies of claim 1 and are rejected under 35 U.S.C. 101 by the virtue of their dependency on claim 1.

Claims 13-17 are rejected under 35 U.S.C. 101 because the specification does not expressly define or set out implementation of the components to be hardware or hardware and software only. As such, under broadest reasonable interpretation, claims may be implemented in software alone. 
Specifically, the “graph database,” the “integrated object environment (IOE) system,” and the “computing device” do not have explicit recitations of hardware in the instant specification. Similar consideration has been applied to the “display unit” of the computing device.
Further, while claims 15-17 recite computer executable instructions embedded on a fixed tangible medium, claims 15-17 do not actually claim or comprise the fixed tangible medium itself.
Therefore, the means to implement the system may be regarded as software per se and the system is not tangibly embodied on any sort of physical medium. Dependent claims 14-17 do not cure deficiencies of claim 13 and are rejected under 35 U.S.C. 101 by the virtue of their dependency on claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Whitner et al., U.S. Patent Application Publication No. 2017/0085456 (published March 23, 2017; hereinafter Whitner) in view of Balimidi et al., U.S. Patent Application Publication No. 2016/0239185 (hereinafter Balimidi).

Regarding claim 1, Whitner teaches:
A computer-implemented graphical user interface and integrated object environment system, comprising: (Whitner FIG. 3, ¶ 0065: an example device topology from a user interface of a system for key network entity detection; device topology includes a series of nodes that each represent devices in a network component device topology)
…graphical representations of topologies of physical infrastructure components for an enterprise, the graphical representations comprising characteristics for the components; (Whitner ¶ 0039: Once information is gathered about each network entity, and a priority score is assessed to one or more entities, a network map or topology can be created and used by network management processes; ¶ 0042: network monitoring process 24 uses polling information and other information from entity discovery process 26 to construct a network device topology map of data centers 50 and 60; device topology map includes nodes corresponding to each component; an edge may be constructed in the device topology map between each node corresponding to component 54a-n and/or between each node corresponding to component 54a-n and server 52a)
an integrated object environment (IOE) system …further coupled to a communications network; (Whitner ¶ 0015-0017: network monitoring systems including connectivity monitoring for network devices such as routers, switches, servers, applications, printers, and many other network devices; devices connected to a network are automatically discovered and configured for polling or monitoring; administrators may initialize monitoring for thousands of network devices and interfaces in a relatively short period of time)
a computing device comprising a display unit, the computing device coupled to the IOE system through the communications network and operable to: (Whitner FIG. 3, ¶ 0065 teaches a user interface/display; see also ¶ 0028: System 100 includes a computer 10, network 40, data center 50 with physical server components and data center 60 with virtual server components. Computer 10 includes a memory 20, processor 30, interface 32, input/output 34, and hard disk 36)
generate a display for the display unit, the display for representing a first topology… and comprising: (Whitner FIG. 3, ¶ 0065: an example device topology from a user interface of a system for key network entity detection; in this display, the edges represent network connectivity; Such a display may also be used to illustrate device problems, errors, and faults, and illustrate trending utilization metrics or other performance metrics)
a viewing region for presenting the first topology in one of a plurality of pre-determined views; (Whitner FIG. 3, ¶ 0065-0067: A drop-down menu is used to select the type of relationships to display in the topology map. For example, in this display, the edges represent network connectivity. Such a display may also be used to illustrate device problems, errors, and faults, and illustrate trending utilization metrics or other performance metrics)
a mini map region for presenting the context of the first topology within a representation of a larger topology for the enterprise; and (Whitner FIG. 3 teaches the first topology being displayed in the majority of FIG. 3 further being part of a larger topology as indicated in the mini-map region in the top left corner of FIG. 3; see ¶ 0051 teaching this is an enterprise environment: each network entity in a local area or enterprise network may be discovered by an entity discovery process; also relevant is FIG. 4 and ¶ 0068)
one or more data regions for presenting calculated data based on the characteristics of the components in the first topology. (Whitner FIG. 4, ¶ 0068-0070 teaches data regions for presenting: main window of the interface illustrates a zoomed in view of the device topology example; Text boxes describe each device component such as workstations with properties of each device components; see ¶ 0044 describing these properties [thus teaching calculated data based on component characteristics]: an infrastructure management system maintains information regarding managed devices, including operating system, device type, connection type, IP address, device name, component type, status information, utilization information, memory capacity, CPU capacity, hard drive capacity, and virtually any other property of a connected device; SNMP polling is used to determine values for each of these properties for each connected device)
Whitner does not expressly disclose the bolded elements shown below:
a graph database storing graphical representations of topologies of physical infrastructure components for an enterprise…
an integrated object environment (IOE) system, coupled to the graph database…
the display for representing a first topology from the graph database…
However, Balimidi teaches this in addition to the following:
a graph database storing graphical representations of topologies of physical infrastructure components for an enterprise, (Balimidi ¶ 0026: discovery mechanism 112 functions to obtain the topology information or physical layout of the monitored data storage networks 160, 162, 164 and to store such information in the asset management database. The discovered information in the database 132 includes a listing of the devices 134, such as connections, links, switches, routers, and the like, in the networks 160, 162, 164)
an integrated object environment (IOE) system, coupled to the graph database and further coupled to a communications network; (Balimidi FIG. 1, ¶ 0023: the system 100 includes a network management system 110, which may include one or more processors (not shown) for running the discovery mechanism 112 and the performance monitoring mechanism 120; ¶ 0026: discovery mechanism 112 functions to obtain the topology information or physical layout of the monitored data storage networks 160, 162, 164 and to store such information in the asset management database)
generate a display for the display unit, the display for representing a first topology from the graph database and comprising: (Balimidi ¶ 0025-0026: administrator node 150 is provided to allow a network administrator or other user to view performance monitoring displays created by the performance monitoring mechanism 120 (as shown in FIGS. 3-6). In this regard, the administrator node 150 includes a monitor 152 with a graphical user interface 156 through which a user of the node 150 can view and interact with created and generated displays; discovery mechanism 112 is useful for obtaining a view of the entire fabric or network 160, 162, 164 from host bus adapters (HBAs) to storage arrays, including IP gateways and connection infrastructure; ¶ 0028: performance monitoring mechanism 120 functions to determine performance parameters that are later displayed along with network topology in a network monitoring display in the GUI 156 on monitor 150)
Balimidi also teaches:
one or more data regions for presenting calculated data based on the characteristics of the components in the first topology. (Balimidi FIGs. 5-6, see 514 comprising ele. 502-508, ¶ 0058: In reference to FIG. 6, an administrator may select switches 432 and 468 from FIG. 4, which will then display performance parameters 514, 510 and 614, 610 for each switch 432 and 468 respectively; see also ¶ 0059: The network management system 110 then generates a second network topology 600 that includes at least one detailed performance parameter (e.g., data rate 502) relating to the selected switch 432 (step 708). The network management system then displays the second network topology relating to the switch 432 (including its detailed parameters) in the GUI 156 of the storage management system, as shown by step 710 and illustrated in FIG. 6)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the entity detection and networked entity display of Whitner with the network topology zooming and performance parameters of Balimidi.
In addition, both of the references (Whitner and Balimidi) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management and display of interconnected topologies.
Motivation to do so would be to improve the functioning of the topology display of Whitner with the asset management database utilized to store topology information and physical layouts of monitored networks as in Balimidi (¶ 0023-0026). Motivation to do so would also be to allow an administrator to more effectively monitor network devices in order to determine the source or effect of a network event as seen in Balimidi (ABST, ¶ 0002).

Regarding claim 2, Whitner in view of Balimidi teaches:
the display further comprising a user-selectable input option, for causing the computing device to request a representation of a second topology for importation into the graph database. (Balimidi FIG. 2, ¶ 0034: The network display 300 is generated to visually show the topology or map 310 of one of the data storage networks 160, 162, 164 (i.e., the user may select via the GUI 156 which network to display or monitor))

Regarding claim 3, Whitner in view of Balimidi teaches all the features with respect to claim 1 above including:
further comprising computer executable instructions embedded on a fixed tangible medium, which upon execution, cause the computing device to perform the steps of: (Balimidi claim 8: A non-transitory computer readable storage medium or media having computer-executable instructions stored therein for an application which performs the following method)
prompting the user for selection of a component of the presented first topology via the display; (Balimidi FIGs. 4-6, ¶ 0058: In reference to FIG. 6, an administrator may select switches 432 and 468 from FIG. 4, which will then display performance parameters 514, 510 and 614, 610 for each switch 432 and 468 respectively; see also FIG. 3, ¶ 0037: selection of an item on a pull down menu 304 (such as from the "View" or "Monitor" menus) or from the selection with a mouse of the animated display button 308 [the View, Discover, Monitor menus 304 or the display button 308 can be considered prompts])
receiving a query from the user relating to the selected component via the display; (Balimidi FIG. 2, ¶ 0037: At 210, the process 200 continues with receiving a request for a performance monitoring display from the user interface 156 of the administrator node 150. Such a request may take a number of forms such as the selection of an item on a pull down menu 304 (such as from the "View" or "Monitor" menus) or from the selection with a mouse of the animated display button 308)
visually presenting in the viewing region, in response to the query and based on the characteristics of the components, responsive other components in the first topology. (Balimidi FIG. 2, ¶ 0038: At 212, the performance monitoring mechanism 120 functions to generate a performance monitoring display based using the topology information from the discovery mechanism 112 and the performance information from step 208 [shown in ¶ 0036 to relate to the claimed "characteristics of the components": At 208, the performance monitoring mechanism 120 acts to determine the performance of the monitored network 160, 162, 164. Typically, this involves determining one or more parameters for one or more devices])

Regarding claim 5, Whitner in view of Balimidi teaches:
the display further comprising a user-selectable component selection option for selecting a plurality of topology components displayed in the viewing region, and (Balimidi ¶ 0034: screen 300 of FIG. 3 illustrates one useful embodiment of GUI 156 that may be generated by the mechanism 120 and includes pull down menus 304 and a performance display button 308; network display 300 is generated to visually show the topology or map 310 of one of the data storage networks 160, 162, 164 (i.e., the user may select via the GUI 156 which network to display or monitor))
further comprising computer executable instructions embedded on a fixed tangible medium, which upon execution, cause the computing device to perform the steps of: (Balimidi claim 8: A non-transitory computer readable storage medium or media having computer-executable instructions stored therein for an application which performs the following method)
receiving a user selection of the component selection option, via the display; (Balimidi ¶ 0034 teaches a user utilizing pull down menus 304 and a performance display button 308; additionally: the user may select via the GUI 156 which network to display or monitor)
interacting with the user via the display to select a plurality of topology components displayed in the viewing region; (Balimidi ¶ 0034: The network display 300 is generated to visually show the topology or map 310 of one of the data storage networks 160, 162, 164 (i.e., the user may select via the GUI 156 which network to display or monitor) [selecting a network is selecting a plurality of components]; see also ¶ 0058: In reference to FIG. 6, an administrator may select switches 432 and 468 [topology components] from FIG. 4 [selecting switches is also selecting a plurality of components])
obtaining characteristic information relating to the selected components; (Balimidi ¶ 0035: Referring again to FIG. 2, the process 200 continues at 206 with real time information being collected for the discovered network 160, 162, 164 such as by the discovery mechanism 120 either through polling of devices such as the switches or more preferably by receiving pushed data that is automatically collected once every discovery cycle)
performing calculations based on the obtained characteristic information; and (Balimidi ¶ 0036: At 208, the performance monitoring mechanism 120 acts to determine the performance of the monitored network 160, 162, 164. Typically, this involves determining one or more parameters for one or more devices. For example, utilization of connections can be determined as discussed above by dividing the measured traffic by the capacity stored in memory at 138. Utilization can also be determined for switches and other devices in the monitored network. The calculated utilizations are then stored in memory 142 for later use)
presenting the calculations via the display. (Balimidi FIG. 2, ¶ 0038: At 212, the performance monitoring mechanism 120 functions to generate a performance monitoring display based using the topology information from the discovery mechanism 112 and the performance information from step 208; ¶ 0058: In reference to FIG. 6, an administrator may select switches 432 and 468 from FIG. 4, which will then display performance parameters 514, 510 and 614, 610 for each switch 432 and 468 respectively)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the entity detection and networked entity display of Whitner with the network selection and performance parameters of Balimidi.
In addition, both of the references (Whitner and Balimidi) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management and display of interconnected topologies.
Motivation to do so would be to improve the functioning of the topology display of Whitner with the topology display tools of Balimidi. Motivation to do so would also be to allow an administrator to more effectively monitor network devices in order to determine the source or effect of a network event as seen in Balimidi (ABST, ¶ 0002).

Regarding claim 7, Whitner in view of Balimidi teaches:
wherein visually presenting the responsive other components comprises displaying one or more directed paths between the responsive other components based on the characteristics for the components. (Balimidi FIGs. 6-7, ¶ 0017-0018: illustrated topology includes granular information relating to only one particular device of the network [VS] illustrated topology includes granular information relating to two particular devices of the network topology; ¶ 0058: an administrator may immediately notice that the flow information 610 of switch 468 indicates that the buffer 612 relating to port B-1 is full and that the buffer 512 relating to port A-1 of switch 432 is nearly full at 85%. Using these data points, the administrator may be able to determine that switch 468 is the source of a bottleneck that is ultimately affecting other devices upstream of switch 468; ¶ 0059: The network management system 110 then generates a second network topology 600 that includes at least one detailed performance parameter (e.g., data rate 502) relating to the selected switch 432 (step 708). The network management system then displays the second network topology relating to the switch 432 (including its detailed parameters) in the GUI 156)

Regarding claim 9, Whitner in view of Balimidi teaches:
wherein the directed path represents a flow of information between the responsive components. (Balimidi FIG. 5, ¶ 0052: the flow 508 on ports A-1 to A-3 allow an administrator to determine exactly where a data packet is being received from, while the flow 508 on ports A-4 to A-6 may allow an administrator to determine exactly where data packets leaving the egress ports are being sent to)


Claims 10, 12; 13-15, 17; and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Whitner in view of Balimidi in further view of Link et al., U.S. Patent Application Publication No. 2018/0089601 (filed October 31, 2016; hereinafter Link).

Regarding claim 10, Whitner in view of Balimidi teaches all the features with respect to claim 1 above but does not expressly disclose:
the graph database further storing topologies of task sequences comprising task sequence components,
wherein the viewing region includes a visual presentation of task sequence components as linked to components in the first topology.
However, Link teaches:
the graph database further storing topologies of task sequences comprising task sequence components, (Link ¶ 0239: an augmented process model, including a process model and process elements. A process model refers to a model of a process flow. A process model generally defines or designates a process, or structure of a process, such as various components and connections between the components. As such, a process model can include an indication of a set or collection of components or nodes (e.g., BPMN nodes) that are interconnected. Such a component or node within a process may include, for instance, a step, a task, a routine, a subprocess, a gateway (e.g., a decision point), an event, or the like, associated with a process; see also relevant ¶ 0243: components 1920-1928 are provided in a components panel 1930. Assume a user selects component 1920 related to the task of receiving an order)
wherein the viewing region includes a visual presentation of task sequence components as linked to components in the first topology. (Link FIG. 9C, ¶ 0181: one such visualization is a "proactive monitoring tree" that enables a user to easily view and understand relationships among various factors that affect the performance of a hierarchically structured computing system. This proactive monitoring tree enables a user to easily navigate the hierarchy by selectively expanding nodes representing various entities (e.g., virtual centers or computing clusters) to view performance information for lower-level nodes associated with lower-level entities (e.g., virtual machines or host systems); see this in combination with ¶ 0239 teaching tasks associated with components or nodes: a process model can include an indication of a set or collection of components or nodes (e.g., BPMN nodes) that are interconnected. Such a component or node within a process may include, for instance, a step, a task, a routine, a subprocess, a gateway (e.g., a decision point), an event, or the like, associated with a process; Link FIG. 19B, ¶ 0243-0246 also teaches showing a process flow as a user can create, import, and edit one in FIG. 19B)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the entity detection and networked entity display of Whitner with the process model creation and editing and the proactive monitoring tree of Link.
In addition, both of the references (Whitner as modified and Link) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management and display of interconnected topologies.
Motivation to do so would be to improve the functioning of the topology display of Whitner with the proactive monitoring tree and with the process flow editing and search capabilities of Link (FIGs. 19, ¶ 0243). Motivation to do so would also be to allow a user to learn valuable insights about raw data as seen in Link (¶ 0066).

Regarding claim 12, Whitner in view of Balimidi teaches all the features with respect to claim 1 above including a selection of a component of the presented first topology via the display. (Whitner FIG. 3, ¶ 0065: an example device topology from a user interface of a system for key network entity detection; in this display, the edges represent network connectivity; see ¶ 0068 teaching allowing: The left column depicts a navigation window for quickly navigating through various views of the device topology)
Whitner in view of Balimidi does not expressly disclose:
the graph database further storing topologies of task sequences comprising task sequence components,
further comprising computer executable instructions embedded on a fixed tangible medium, which upon execution, cause the computing device to perform the steps of: prompting the user for a selection of a component…
receiving a query from the user relating to the selected component via the display;
visually presenting in the viewing region, in response to the query and based on the characteristics of the component, responsive task sequence components from a topology of task sequences.
However, Link teaches:
the graph database further storing topologies of task sequences comprising task sequence components, (Link ¶ 0239: an augmented process model, including a process model and process elements. A process model refers to a model of a process flow. A process model generally defines or designates a process, or structure of a process, such as various components and connections between the components. As such, a process model can include an indication of a set or collection of components or nodes (e.g., BPMN nodes) that are interconnected. Such a component or node within a process may include, for instance, a step, a task, a routine, a subprocess, a gateway (e.g., a decision point), an event, or the like, associated with a process; see also relevant ¶ 0243: components 1920-1928 are provided in a components panel 1930. Assume a user selects component 1920 related to the task of receiving an order)
further comprising computer executable instructions embedded on a fixed tangible medium, which upon execution, cause the computing device to perform the steps of: prompting the user for a selection of a component… (Link FIG. 19C, ¶ 0243: the user is prompted to provide a flow of the process; see also Link FIG. 19C displaying "Configure Search" as well as (?) Search under each component 1920-1924 and 1926-1928)
receiving a query from the user relating to the selected component via the display; (Link FIG. 19C, ¶ 0243: In connection with the selection of component 1920, the user can provide a search 1932 that, if executed, provides data related to the "receive order" component 1920 in the process)
visually presenting in the viewing region, in response to the query and based on the characteristics of the component, responsive task sequence components from a topology of task sequences. (Link FIG. 19D, ¶ 0243: As shown in FIG. 19D, upon providing search 1932, a set of corresponding search results 1934 can be provided. The user can select any number of fields 1936 as component attributes associated with the "receive order" component 1920. Selecting fields enables monitoring of values of the selected fields for each process instance)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the entity detection and networked entity display of Whitner with the process model creation and editing of Link.
In addition, both of the references (Whitner as modified and Link) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management and display of interconnected topologies.
Motivation to do so would be to improve the functioning of the topology display of Whitner with the process flow editing and search capabilities of Link (FIGs. 19, ¶ 0243). Motivation to do so would also be to allow a user to learn valuable insights about raw data as seen in Link (¶ 0066).


Regarding claim 13, Whitner teaches:
A computer-implemented graphical user interface and integrated object environment system, comprising: (Whitner FIG. 3, ¶ 0065: an example device topology from a user interface of a system for key network entity detection; device topology includes a series of nodes that each represent devices in a network component device topology)
…graphical representations of topologies of physical infrastructure components … for an enterprise, the graphical representations comprising characteristics for the components; (Whitner ¶ 0039: Once information is gathered about each network entity, and a priority score is assessed to one or more entities, a network map or topology can be created and used by network management processes; ¶ 0042: network monitoring process 24 uses polling information and other information from entity discovery process 26 to construct a network device topology map of data centers 50 and 60; device topology map includes nodes corresponding to each component; an edge may be constructed in the device topology map between each node corresponding to component 54a-n and/or between each node corresponding to component 54a-n and server 52a)
an integrated object environment (IOE) system …further coupled to a communications network; (Whitner ¶ 0015-0017: network monitoring systems including connectivity monitoring for network devices such as routers, switches, servers, applications, printers, and many other network devices; devices connected to a network are automatically discovered and configured for polling or monitoring; administrators may initialize monitoring for thousands of network devices and interfaces in a relatively short period of time)
a computing device comprising a display unit, the computing device coupled to the IOE system through the communications network and operable to: (Whitner FIG. 3, ¶ 0065 teaches a user interface/display; see also ¶ 0028: System 100 includes a computer 10, network 40, data center 50 with physical server components and data center 60 with virtual server components. Computer 10 includes a memory 20, processor 30, interface 32, input/output 34, and hard disk 36)
generate a display for the display unit, the display for representing a first topology… and comprising: (Whitner FIG. 3, ¶ 0065: an example device topology from a user interface of a system for key network entity detection; in this display, the edges represent network connectivity; Such a display may also be used to illustrate device problems, errors, and faults, and illustrate trending utilization metrics or other performance metrics)
a viewing region for presenting the first topology in one of a plurality of pre-determined views; (Whitner FIG. 3, ¶ 0065-0067: A drop-down menu is used to select the type of relationships to display in the topology map. For example, in this display, the edges represent network connectivity. Such a display may also be used to illustrate device problems, errors, and faults, and illustrate trending utilization metrics or other performance metrics)
a mini map region for presenting the context of the first topology within a representation of a larger topology for the enterprise; and (Whitner FIG. 3 teaches the first topology being displayed in the majority of FIG. 3 further being part of a larger topology as indicated in the mini-map region in the top left corner of FIG. 3; see ¶ 0051 teaching this is an enterprise environment: each network entity in a local area or enterprise network may be discovered by an entity discovery process; also relevant is FIG. 4 and ¶ 0068)
one or more data regions for presenting calculated data based on the characteristics of the components in the first topology. (Whitner FIG. 4, ¶ 0068-0070 teaches data regions for presenting: main window of the interface illustrates a zoomed in view of the device topology example; Text boxes describe each device component such as workstations with properties of each device components; see ¶ 0044 describing these properties [thus teaching calculated data based on component characteristics]: an infrastructure management system maintains information regarding managed devices, including operating system, device type, connection type, IP address, device name, component type, status information, utilization information, memory capacity, CPU capacity, hard drive capacity, and virtually any other property of a connected device; SNMP polling is used to determine values for each of these properties for each connected device)
Whitner does not expressly disclose:
a graph database storing graphical representations of topologies of physical infrastructure components and task sequence components for an enterprise…
Whitner further does not expressly disclose the bolded elements shown below:
an integrated object environment (IOE) system, coupled to the graph database…
the display for representing a first topology from the graph database…
However, Balimidi teaches this in addition to the following:
a graph database storing graphical representations of topologies of physical infrastructure components for an enterprise, (Balimidi ¶ 0026: discovery mechanism 112 functions to obtain the topology information or physical layout of the monitored data storage networks 160, 162, 164 and to store such information in the asset management database. The discovered information in the database 132 includes a listing of the devices 134, such as connections, links, switches, routers, and the like, in the networks 160, 162, 164)
an integrated object environment (IOE) system, coupled to the graph database and further coupled to a communications network; (Balimidi FIG. 1, ¶ 0023: the system 100 includes a network management system 110, which may include one or more processors (not shown) for running the discovery mechanism 112 and the performance monitoring mechanism 120; ¶ 0026: discovery mechanism 112 functions to obtain the topology information or physical layout of the monitored data storage networks 160, 162, 164 and to store such information in the asset management database)
generate a display for the display unit, the display for representing a first topology from the graph database and comprising: (Balimidi ¶ 0025-0026: administrator node 150 is provided to allow a network administrator or other user to view performance monitoring displays created by the performance monitoring mechanism 120 (as shown in FIGS. 3-6). In this regard, the administrator node 150 includes a monitor 152 with a graphical user interface 156 through which a user of the node 150 can view and interact with created and generated displays; discovery mechanism 112 is useful for obtaining a view of the entire fabric or network 160, 162, 164 from host bus adapters (HBAs) to storage arrays, including IP gateways and connection infrastructure; ¶ 0028: performance monitoring mechanism 120 functions to determine performance parameters that are later displayed along with network topology in a network monitoring display in the GUI 156 on monitor 150)
Balimidi also teaches:
one or more data regions for presenting calculated data based on the characteristics of the components in the first topology. (Balimidi FIGs. 5-6, see 514 comprising ele. 502-508, ¶ 0058: In reference to FIG. 6, an administrator may select switches 432 and 468 from FIG. 4, which will then display performance parameters 514, 510 and 614, 610 for each switch 432 and 468 respectively; see also ¶ 0059: The network management system 110 then generates a second network topology 600 that includes at least one detailed performance parameter (e.g., data rate 502) relating to the selected switch 432 (step 708). The network management system then displays the second network topology relating to the switch 432 (including its detailed parameters) in the GUI 156 of the storage management system, as shown by step 710 and illustrated in FIG. 6)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the entity detection and networked entity display of Whitner with the network topology zooming and performance parameters of Balimidi.
In addition, both of the references (Whitner and Balimidi) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management and display of interconnected topologies.
Motivation to do so would be to improve the functioning of the topology display of Whitner with the asset management database utilized to store topology information and physical layouts of monitored networks as in Balimidi (¶ 0023-0026). Motivation to do so would also be to allow an administrator to more effectively monitor network devices in order to determine the source or effect of a network event as seen in Balimidi (ABST, ¶ 0002).
Whitner in view of Balimidi does not expressly disclose topologies of task sequence components.
However, Link teaches topologies of task sequence components. (Link ¶ 0239: an augmented process model, including a process model and process elements. A process model refers to a model of a process flow. A process model generally defines or designates a process, or structure of a process, such as various components and connections between the components. As such, a process model can include an indication of a set or collection of components or nodes (e.g., BPMN nodes) that are interconnected. Such a component or node within a process may include, for instance, a step, a task, a routine, a subprocess, a gateway (e.g., a decision point), an event, or the like, associated with a process; see also relevant ¶ 0243: components 1920-1928 are provided in a components panel 1930. Assume a user selects component 1920 related to the task of receiving an order)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the entity detection and networked entity display of Whitner with the process model creation and editing of Link.
In addition, both of the references (Whitner as modified and Link) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management and display of interconnected topologies.
Motivation to do so would be to improve the functioning of the topology display of Whitner with the process flow editing and search capabilities of Link (FIGs. 19, ¶ 0243). Motivation to do so would also be to allow a user to learn valuable insights about raw data as seen in Link (¶ 0066).


Regarding claim 18, Whitner teaches:
A computer-implemented graphical user interface-based method for visualizing elements in an integrated object environment (IOE) system including (Whitner FIG. 3, ¶ 0065: an example device topology from a user interface of a system for key network entity detection; device topology includes a series of nodes that each represent devices in a network component device topology)
…graphical representations of topologies of physical infrastructure components … for an enterprise, the graphical representations comprising characteristics for the components, the method comprising; (Whitner ¶ 0039: Once information is gathered about each network entity, and a priority score is assessed to one or more entities, a network map or topology can be created and used by network management processes; ¶ 0042: network monitoring process 24 uses polling information and other information from entity discovery process 26 to construct a network device topology map of data centers 50 and 60; device topology map includes nodes corresponding to each component; an edge may be constructed in the device topology map between each node corresponding to component 54a-n and/or between each node corresponding to component 54a-n and server 52a)
generating a display for a display unit of a computing device, the computing device being coupled to the IOE system; (Whitner FIG. 3, ¶ 0065 teaches a user interface/display; see also ¶ 0028: System 100 includes a computer 10, network 40, data center 50 with physical server components and data center 60 with virtual server components. Computer 10 includes a memory 20, processor 30, interface 32, input/output 34, and hard disk 36; an example device topology from a user interface of a system for key network entity detection; in this display, the edges represent network connectivity; Such a display may also be used to illustrate device problems, errors, and faults, and illustrate trending utilization metrics or other performance metrics)
presenting, in a viewing region of the display, a first topology in one of a plurality of pre-determined views; (Whitner FIG. 3, ¶ 0065-0067: A drop-down menu is used to select the type of relationships to display in the topology map. For example, in this display, the edges represent network connectivity. Such a display may also be used to illustrate device problems, errors, and faults, and illustrate trending utilization metrics or other performance metrics)
presenting, in a mini map region of the display, the context of the first topology within a representation of a larger topology for the enterprise; and (Whitner FIG. 3 teaches the first topology being displayed in the majority of FIG. 3 further being part of a larger topology as indicated in the mini-map region in the top left corner of FIG. 3; see ¶ 0051 teaching this is an enterprise environment: each network entity in a local area or enterprise network may be discovered by an entity discovery process; also relevant is FIG. 4 and ¶ 0068)
presenting, in one or more data regions of the display, calculated data based on the characteristics of the components in the first topology. (Whitner FIG. 4, ¶ 0068-0070 teaches data regions for presenting: main window of the interface illustrates a zoomed in view of the device topology example; Text boxes describe each device component such as workstations with properties of each device components; see ¶ 0044 describing these properties [thus teaching calculated data based on component characteristics]: an infrastructure management system maintains information regarding managed devices, including operating system, device type, connection type, IP address, device name, component type, status information, utilization information, memory capacity, CPU capacity, hard drive capacity, and virtually any other property of a connected device; SNMP polling is used to determine values for each of these properties for each connected device)
Whitner does not expressly disclose:
a graph database storing graphical representations of topologies of physical infrastructure components and task sequence components for an enterprise…
However, Balimidi teaches:
a graph database storing graphical representations of topologies of physical infrastructure components … for an enterprise, (Balimidi ¶ 0026: discovery mechanism 112 functions to obtain the topology information or physical layout of the monitored data storage networks 160, 162, 164 and to store such information in the asset management database. The discovered information in the database 132 includes a listing of the devices 134, such as connections, links, switches, routers, and the like, in the networks 160, 162, 164)
Balimidi also teaches:
generating a display for a display unit of a computing device, the computing device being coupled to the IOE system; (Balimidi FIG. 1, ¶ 0023: the system 100 includes a network management system 110, which may include one or more processors (not shown) for running the discovery mechanism 112 and the performance monitoring mechanism 120; ¶ 0025-0026: administrator node 150 is provided to allow a network administrator or other user to view performance monitoring displays created by the performance monitoring mechanism 120 (as shown in FIGS. 3-6). In this regard, the administrator node 150 includes a monitor 152 with a graphical user interface 156 through which a user of the node 150 can view and interact with created and generated displays; discovery mechanism 112 is useful for obtaining a view of the entire fabric or network 160, 162, 164 from host bus adapters (HBAs) to storage arrays, including IP gateways and connection infrastructure; ¶ 0028: performance monitoring mechanism 120 functions to determine performance parameters that are later displayed along with network topology in a network monitoring display in the GUI 156 on monitor 150)
presenting, in one or more data regions of the display, calculated data based on the characteristics of the components in the first topology. (Balimidi FIGs. 5-6, see 514 comprising ele. 502-508, ¶ 0058: In reference to FIG. 6, an administrator may select switches 432 and 468 from FIG. 4, which will then display performance parameters 514, 510 and 614, 610 for each switch 432 and 468 respectively; see also ¶ 0059: The network management system 110 then generates a second network topology 600 that includes at least one detailed performance parameter (e.g., data rate 502) relating to the selected switch 432 (step 708). The network management system then displays the second network topology relating to the switch 432 (including its detailed parameters) in the GUI 156 of the storage management system, as shown by step 710 and illustrated in FIG. 6)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the entity detection and networked entity display of Whitner with the network topology zooming and performance parameters of Balimidi.
In addition, both of the references (Whitner and Balimidi) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management and display of interconnected topologies.
Motivation to do so would be to improve the functioning of the topology display of Whitner with the asset management database utilized to store topology information and physical layouts of monitored networks as in Balimidi (¶ 0023-0026). Motivation to do so would also be to allow an administrator to more effectively monitor network devices in order to determine the source or effect of a network event as seen in Balimidi (ABST, ¶ 0002).
Whitner in view of Balimidi does not expressly disclose topologies of task sequence components.
However, Link teaches topologies of task sequence components. (Link ¶ 0239: an augmented process model, including a process model and process elements. A process model refers to a model of a process flow. A process model generally defines or designates a process, or structure of a process, such as various components and connections between the components. As such, a process model can include an indication of a set or collection of components or nodes (e.g., BPMN nodes) that are interconnected. Such a component or node within a process may include, for instance, a step, a task, a routine, a subprocess, a gateway (e.g., a decision point), an event, or the like, associated with a process; see also relevant ¶ 0243: components 1920-1928 are provided in a components panel 1930. Assume a user selects component 1920 related to the task of receiving an order) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the entity detection and networked entity display of Whitner with the process model creation and editing of Link.
In addition, both of the references (Whitner as modified and Link) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management and display of interconnected topologies.
Motivation to do so would be to improve the functioning of the topology display of Whitner with the process flow editing and search capabilities of Link (FIGs. 19, ¶ 0243). Motivation to do so would also be to allow a user to learn valuable insights about raw data as seen in Link (¶ 0066).


Regarding claim 14, similar to claim 10, Whitner in view of Balimidi and Link teaches all the features with respect to claim 13 above including:
wherein the first topology is a task sequence topology, (Link ¶ 0239: an augmented process model, including a process model and process elements. A process model refers to a model of a process flow. A process model generally defines or designates a process, or structure of a process, such as various components and connections between the components. As such, a process model can include an indication of a set or collection of components or nodes (e.g., BPMN nodes) that are interconnected. Such a component or node within a process may include, for instance, a step, a task, a routine, a subprocess, a gateway (e.g., a decision point), an event, or the like, associated with a process; see also relevant ¶ 0243: components 1920-1928 are provided in a components panel 1930. Assume a user selects component 1920 related to the task of receiving an order)
and the viewing region includes a visual presentation of task sequence components as linked to components in the first topology. (Link FIG. 9C, ¶ 0181: one such visualization is a "proactive monitoring tree" that enables a user to easily view and understand relationships among various factors that affect the performance of a hierarchically structured computing system. This proactive monitoring tree enables a user to easily navigate the hierarchy by selectively expanding nodes representing various entities (e.g., virtual centers or computing clusters) to view performance information for lower-level nodes associated with lower-level entities (e.g., virtual machines or host systems); see this in combination with ¶ 0239 teaching tasks associated with components or nodes: a process model can include an indication of a set or collection of components or nodes (e.g., BPMN nodes) that are interconnected. Such a component or node within a process may include, for instance, a step, a task, a routine, a subprocess, a gateway (e.g., a decision point), an event, or the like, associated with a process; Link FIG. 19B, ¶ 0243-0246 also teaches showing a process flow as a user can create, import, and edit one in FIG. 19B)
Regarding claim 15, similar to but differing slightly from claim 5, Whitner in view of Balimidi and Link teaches all the features with respect to claim 13 above including:
wherein the first topology is a task sequence topology, (Link ¶ 0239: an augmented process model, including a process model and process elements. A process model refers to a model of a process flow. A process model generally defines or designates a process, or structure of a process, such as various components and connections between the components. As such, a process model can include an indication of a set or collection of components or nodes (e.g., BPMN nodes) that are interconnected. Such a component or node within a process may include, for instance, a step, a task, a routine, a subprocess, a gateway (e.g., a decision point), an event, or the like, associated with a process; see also relevant ¶ 0243: components 1920-1928 are provided in a components panel 1930. Assume a user selects component 1920 related to the task of receiving an order)
the display further comprising a user-selectable component selection option for selecting a plurality of topology components displayed in the viewing region, and (Balimidi ¶ 0034: screen 300 of FIG. 3 illustrates one useful embodiment of GUI 156 that may be generated by the mechanism 120 and includes pull down menus 304 and a performance display button 308; network display 300 is generated to visually show the topology or map 310 of one of the data storage networks 160, 162, 164 (i.e., the user may select via the GUI 156 which network to display or monitor))
further comprising computer executable instructions embedded on a fixed tangible medium, which upon execution, cause the computing device to perform the steps of: (Balimidi claim 8: A non-transitory computer readable storage medium or media having computer-executable instructions stored therein for an application which performs the following method)
receiving a user selection of the component selection option, via the display; (Balimidi ¶ 0034 teaches a user utilizing pull down menus 304 and a performance display button 308; additionally: the user may select via the GUI 156 which network to display or monitor)
interacting with the user via the display to select a plurality of topology components displayed in the viewing region; (Balimidi ¶ 0034: The network display 300 is generated to visually show the topology or map 310 of one of the data storage networks 160, 162, 164 (i.e., the user may select via the GUI 156 which network to display or monitor) [selecting a network is selecting a plurality of components]; see also ¶ 0058: In reference to FIG. 6, an administrator may select switches 432 and 468 [topology components] from FIG. 4 [selecting switches is also selecting a plurality of components])
obtaining characteristic information relating to the selected components; (Balimidi ¶ 0035: Referring again to FIG. 2, the process 200 continues at 206 with real time information being collected for the discovered network 160, 162, 164 such as by the discovery mechanism 120 either through polling of devices such as the switches or more preferably by receiving pushed data that is automatically collected once every discovery cycle)
performing calculations based on the obtained characteristic information; and (Balimidi ¶ 0036: At 208, the performance monitoring mechanism 120 acts to determine the performance of the monitored network 160, 162, 164. Typically, this involves determining one or more parameters for one or more devices. For example, utilization of connections can be determined as discussed above by dividing the measured traffic by the capacity stored in memory at 138. Utilization can also be determined for switches and other devices in the monitored network. The calculated utilizations are then stored in memory 142 for later use)
presenting the calculations via the display. (Balimidi FIG. 2, ¶ 0038: At 212, the performance monitoring mechanism 120 functions to generate a performance monitoring display based using the topology information from the discovery mechanism 112 and the performance information from step 208; ¶ 0058: In reference to FIG. 6, an administrator may select switches 432 and 468 from FIG. 4, which will then display performance parameters 514, 510 and 614, 610 for each switch 432 and 468 respectively)

Regarding claim 17, similar to but differing slightly from claim 3, Whitner in view of Balimidi and Link teaches all the features with respect to claim 13 above including:
further comprising computer executable instructions embedded on a fixed tangible medium, which upon execution, cause the computing device to perform the steps of: (Balimidi claim 8: A non-transitory computer readable storage medium or media having computer-executable instructions stored therein for an application which performs the following method)
prompting the user for selection of a component of the presented first topology via the display; (Balimidi FIGs. 4-6, ¶ 0058: In reference to FIG. 6, an administrator may select switches 432 and 468 from FIG. 4, which will then display performance parameters 514, 510 and 614, 610 for each switch 432 and 468 respectively; see also FIG. 3, ¶ 0037: selection of an item on a pull down menu 304 (such as from the "View" or "Monitor" menus) or from the selection with a mouse of the animated display button 308 [the View, Discover, Monitor menus 304 or the display button 308 can be considered prompts])
receiving a query from the user relating to the selected component via the display; (Balimidi FIG. 2, ¶ 0037: At 210, the process 200 continues with receiving a request for a performance monitoring display from the user interface 156 of the administrator node 150. Such a request may take a number of forms such as the selection of an item on a pull down menu 304 (such as from the "View" or "Monitor" menus) or from the selection with a mouse of the animated display button 308)
visually presenting in the viewing region, in response to the query and based on the characteristics of the components, responsive physical infrastructure components from an infrastructure topology. [emphasis of the Examiner] (Balimidi FIG. 2, ¶ 0038: At 212, the performance monitoring mechanism 120 functions to generate a performance monitoring display based using the topology information from the discovery mechanism 112 and the performance information from step 208 [shown in ¶ 0036 to relate to the claimed "characteristics of the components": At 208, the performance monitoring mechanism 120 acts to determine the performance of the monitored network 160, 162, 164. Typically, this involves determining one or more parameters for one or more devices]; Balimidi FIG. 3, ¶ 0034 teaches physical infrastructure components: a physical topology 310 is shown and connections are shown with single lines)

Regarding claim 19, similar to claims 10 and 14, Whitner in view of Balimidi and Link teaches all the features with respect to claim 18 above including:
wherein the first topology is a task sequence topology, (Link ¶ 0239: an augmented process model, including a process model and process elements. A process model refers to a model of a process flow. A process model generally defines or designates a process, or structure of a process, such as various components and connections between the components. As such, a process model can include an indication of a set or collection of components or nodes (e.g., BPMN nodes) that are interconnected. Such a component or node within a process may include, for instance, a step, a task, a routine, a subprocess, a gateway (e.g., a decision point), an event, or the like, associated with a process; see also relevant ¶ 0243: components 1920-1928 are provided in a components panel 1930. Assume a user selects component 1920 related to the task of receiving an order)
and presenting in the viewing region comprises presenting a visual presentation of task sequence components as linked to components in the first topology. (Link FIG. 9C, ¶ 0181: one such visualization is a "proactive monitoring tree" that enables a user to easily view and understand relationships among various factors that affect the performance of a hierarchically structured computing system. This proactive monitoring tree enables a user to easily navigate the hierarchy by selectively expanding nodes representing various entities (e.g., virtual centers or computing clusters) to view performance information for lower-level nodes associated with lower-level entities (e.g., virtual machines or host systems); see this in combination with ¶ 0239 teaching tasks associated with components or nodes: a process model can include an indication of a set or collection of components or nodes (e.g., BPMN nodes) that are interconnected. Such a component or node within a process may include, for instance, a step, a task, a routine, a subprocess, a gateway (e.g., a decision point), an event, or the like, associated with a process; Link FIG. 19B, ¶ 0243-0246 also teaches showing a process flow as a user can create, import, and edit one in FIG. 19B)

Regarding claim 20, similar to claim 15 and similar to but differing slightly from claim 5, Whitner in view of Balimidi and Link teaches all the features with respect to claim 18 above including:
wherein the first topology is a task sequence topology, (Link ¶ 0239: an augmented process model, including a process model and process elements. A process model refers to a model of a process flow. A process model generally defines or designates a process, or structure of a process, such as various components and connections between the components. As such, a process model can include an indication of a set or collection of components or nodes (e.g., BPMN nodes) that are interconnected. Such a component or node within a process may include, for instance, a step, a task, a routine, a subprocess, a gateway (e.g., a decision point), an event, or the like, associated with a process; see also relevant ¶ 0243: components 1920-1928 are provided in a components panel 1930. Assume a user selects component 1920 related to the task of receiving an order)
the display further comprising a user-selectable component selection option for selecting a plurality of topology components displayed in the viewing region, (Balimidi ¶ 0034: screen 300 of FIG. 3 illustrates one useful embodiment of GUI 156 that may be generated by the mechanism 120 and includes pull down menus 304 and a performance display button 308; network display 300 is generated to visually show the topology or map 310 of one of the data storage networks 160, 162, 164 (i.e., the user may select via the GUI 156 which network to display or monitor))
the method further comprising: receiving a user selection of the component selection option, via the display; (Balimidi ¶ 0034 teaches a user utilizing pull down menus 304 and a performance display button 308; additionally: the user may select via the GUI 156 which network to display or monitor)
interacting with the user via the display to select a plurality of topology components displayed in the viewing region; (Balimidi ¶ 0034: The network display 300 is generated to visually show the topology or map 310 of one of the data storage networks 160, 162, 164 (i.e., the user may select via the GUI 156 which network to display or monitor) [selecting a network is selecting a plurality of components]; see also ¶ 0058: In reference to FIG. 6, an administrator may select switches 432 and 468 [topology components] from FIG. 4 [selecting switches is also selecting a plurality of components])
obtaining characteristic information relating to the selected components; (Balimidi ¶ 0035: Referring again to FIG. 2, the process 200 continues at 206 with real time information being collected for the discovered network 160, 162, 164 such as by the discovery mechanism 120 either through polling of devices such as the switches or more preferably by receiving pushed data that is automatically collected once every discovery cycle)
performing calculations based on the obtained characteristic information; and (Balimidi ¶ 0036: At 208, the performance monitoring mechanism 120 acts to determine the performance of the monitored network 160, 162, 164. Typically, this involves determining one or more parameters for one or more devices. For example, utilization of connections can be determined as discussed above by dividing the measured traffic by the capacity stored in memory at 138. Utilization can also be determined for switches and other devices in the monitored network. The calculated utilizations are then stored in memory 142 for later use)
presenting the calculations via the display. (Balimidi FIG. 2, ¶ 0038: At 212, the performance monitoring mechanism 120 functions to generate a performance monitoring display based using the topology information from the discovery mechanism 112 and the performance information from step 208; ¶ 0058: In reference to FIG. 6, an administrator may select switches 432 and 468 from FIG. 4, which will then display performance parameters 514, 510 and 614, 610 for each switch 432 and 468 respectively)

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Whitner in view of Balimidi in further view of Link in further view of Koo, U.S. Patent Application Publication No. 2018/0020057 (filed July 12, 2016; hereinafter Koo).

Regarding claim 11, Whitner in view of Balimidi teaches all the features with respect to claim 5 above but does not expressly disclose:
the graph database further storing topologies of task sequences comprising task sequence components, wherein the obtained characteristic information relating to the selected components includes information regarding linkages between the selected topology components and task sequence components.
However, Link teaches:
the graph database further storing topologies of task sequences comprising task sequence components, (Link ¶ 0239: an augmented process model, including a process model and process elements. A process model refers to a model of a process flow. A process model generally defines or designates a process, or structure of a process, such as various components and connections between the components. As such, a process model can include an indication of a set or collection of components or nodes (e.g., BPMN nodes) that are interconnected. Such a component or node within a process may include, for instance, a step, a task, a routine, a subprocess, a gateway (e.g., a decision point), an event, or the like, associated with a process; see also relevant ¶ 0243: components 1920-1928 are provided in a components panel 1930. Assume a user selects component 1920 related to the task of receiving an order)
wherein the obtained characteristic information relating to the selected components includes information regarding … the selected topology components and task sequence components. (Link ¶ 0239: Such a component or node within a process may include, for instance, a step, a task, a routine, a subprocess, a gateway (e.g., a decision point), an event, or the like, associated with a process; FIG. 19B, ¶ 0243: shapes can be used to represent various components of the process; FIG. 19C, ¶ 0243: a user selects component 1920 related to the task of receiving an order)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the entity detection and networked entity display of Whitner with the process model creation and editing of Link.
In addition, both of the references (Whitner as modified and Link) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management and display of interconnected topologies.
Motivation to do so would be to improve the functioning of the topology display of Whitner with the process flow editing and search capabilities of Link (FIGs. 19, ¶ 0243). Motivation to do so would also be to allow a user to learn valuable insights about raw data as seen in Link (¶ 0066).
Whitner in view of Balimidi and Link does not expressly disclose information regarding linkages between the selected topology components and task sequence components.
However, Koo teaches this by teaching information regarding linkages between the selected topology components and task sequence components. (Koo FIG. 5, ¶ 0035: A user can then create IoT device workflows with the authenticated devices through an end-user interface in step 508. Each of these IoT device workflows are decomposed into equivalent sequences of single tasks by a translation module of the platform in step 510)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the entity detection and networked entity display of Whitner with the creation of IoT device workflows shown in Koo.
In addition, both of the references (Whitner as modified and Koo) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of interconnected elements.
Motivation to do so would be to improve the functioning of the topology display of Whitner with the decomposition of workflows into tasks to be scheduled as seen in Koo (FIG. 5, ¶ 0035). Motivation to do so would also be to allow end-users to reduce the need of substantial human involvement, and migrate to a streamlined, trigger-driven automatic decision making operation model for IoT workflows as seen in Koo (¶ 0007).

Regarding claim 16, Whitner in view of Balimidi and Link teaches all the features with respect to claim 15 above including:
wherein the obtained characteristic information relating to the selected components includes information regarding … the selected topology components and task sequence components. (Link ¶ 0239: Such a component or node within a process may include, for instance, a step, a task, a routine, a subprocess, a gateway (e.g., a decision point), an event, or the like, associated with a process; FIG. 19B, ¶ 0243: shapes can be used to represent various components of the process; FIG. 19C, ¶ 0243: a user selects component 1920 related to the task of receiving an order)
Whitner in view of Balimidi and Link does not expressly disclose information regarding linkages between the selected topology components and task sequence components.
However, Koo teaches this by teaching information regarding linkages between the selected topology components and task sequence components. (Koo FIG. 5, ¶ 0035: A user can then create IoT device workflows with the authenticated devices through an end-user interface in step 508. Each of these IoT device workflows are decomposed into equivalent sequences of single tasks by a translation module of the platform in step 510) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the entity detection and networked entity display of Whitner with the creation of IoT device workflows shown in Koo.
In addition, both of the references (Whitner as modified and Koo) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of interconnected elements.
Motivation to do so would be to improve the functioning of the topology display of Whitner with the decomposition of workflows into tasks to be scheduled as seen in Koo (FIG. 5, ¶ 0035). Motivation to do so would also be to allow end-users to reduce the need of substantial human involvement, and migrate to a streamlined, trigger-driven automatic decision making operation model for IoT workflows as seen in Koo (¶ 0007).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Whitner and Balimidi and Bisca et al., U.S. Patent Application Publication No. 2014/0372956 (hereinafter Bisca) and Microsoft, "Add shapes," Wayback Machine as of February 24, 2016; provided in the IDS 04/14/2021; hereinafter Office 365.

Regarding claim 4, Whitner in view of Balimidi teaches all the features with respect to claim 5 above but does not expressly disclose:
the display further comprising:
a user-selectable modify option;
a modification tools region comprising a plurality of user-selectable modification tools including shapes and connectors; and
a user-selectable submit option, wherein modifications made to the first topology with one or more of the modification tools are saved in the graph database upon selection of the submit option.
However, Bisca teaches:
the display further comprising: a user-selectable modify option; (Bisca FIGs. 7D-E, ¶ 0057: As shown in FIGS. 7D-E, a user may also reposition nodes in sub-trees with respect to remaining portions of a graph. In FIG. 7D, the user positions a cursor 724 over node 726 and inputs user input to the GUI that results in node 726 and the sub-tree rooted at node 726 being moved upward, shown in FIG. 7E. As shown in FIGS. 7F-I, a user may decide to group together a number of nodes, such as nodes 730-733)
a modification tools region comprising a plurality of user-selectable modification tools including… connectors; and (Bisca FIG. 10K, ¶ 0061: FIG. 10K illustrates a user-selection-icon layout used in one implementation of the currently described methods and systems; (6) an icon 1060 that, when selected by a user, invokes a path-definition utility for defining paths through the graph [relevant to connectors]; see also FIG. 7M, ¶ 0057: As shown in FIGS. 7M-N, a user may also sequentially select a sequence of nodes, indicated in FIG. 7M by cursors 750-753, and group the nodes together as a path)
a user-selectable submit option, wherein modifications made to the first topology with one or more of the modification tools are saved in the graph database upon selection of the submit option. (Bisca FIG. 7J-L, ¶ 0057: As shown in FIGS. 7J-K, a user may select a group for copying into a workspace, or tray 744. Alternatively, as shown in FIG. 7L, the selected group may be removed from the graph and placed into the tray. The tray represents an internal data structure in which user-identified nodes and collections of nodes can be saved for subsequent analysis and manipulation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the entity detection and networked entity display of Whitner with the node and subtree management of Bisca.
In addition, both of the references (Whitner and Bisca) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management and display of interconnected topologies.
Motivation to do so would be to improve the functioning of the topology display of Whitner with the user management and adjustment of interconnected nodes as in Bisca (¶ 0056-0057). 
Whitner in view of Balimidi and Bisca does not expressly disclose a plurality of user-selectable modification tools including shapes.
However, Office 365 teaches:
a modification tools region comprising a plurality of user-selectable modification tools including shapes and connectors; (Office 365 p1, "You can add shapes, such as boxes, circles, and arrows, to your documents, email messages, slide shows, and spreadsheets. To add a shape, click Insert, click Shapes, select a shape, and then click and drag to draw the shape || 1. On the Insert tab, click Shapes. 2. Click the shape you want,") 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the entity detection and networked entity display of Whitner as modified with the shape management of Office 365.
In addition, both of the references (Whitner as modified and Office 365) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management and display of interconnected elements/shapes.
Motivation to do so would be to improve the functioning of the topology display of Whitner as modified with the user management and adjustment of shapes as in Office 365. 


Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Whitner and Balimidi and Bisca.

Regarding claim 6, Whitner in view of Balimidi teaches all the features with respect to claim 5 above but does not expressly disclose:
wherein the user-selectable component selection option is a lasso selection tool.
However, Bisca teaches:
wherein the user-selectable component selection option is a lasso selection tool. (Bisca FIGs. 7, ¶ 0057: As shown in FIGS. 7F-I, a user may decide to group together a number of nodes, such as nodes 730-733. In order to do, as shown in FIG. 7G, the user invokes a lasso tool to create an abstract volume, shown in FIG. 7G in dashed lines 734, that includes the nodes the user wishes to group together; claim 3: a selection feature that, when selected by a user, invokes a lasso operation for defining groups of nodes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the entity detection and networked entity display of Whitner with the node and subtree management of Bisca.
In addition, both of the references (Whitner and Bisca) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management and display of interconnected topologies.
Motivation to do so would be to improve the functioning of the topology display of Whitner with the user management and adjustment of interconnected nodes as in Bisca (¶ 0056-0057). 

Regarding claim 8, Whitner in view of Balimidi teaches all the features with respect to claim 5 above but does not expressly disclose:
wherein each of the one or more directed paths is differently colored.
However, Bisca teaches:
wherein each of the one or more directed paths is differently colored. (Bisca FIG. 7, ¶ 0057: As shown in FIG. 7N, the user may select, using an input panel, a display color for the nodes of the path or, alternatively, for the links that link the nodes of the path, and may copy a path to the tray 756)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the entity detection and networked entity display of Whitner with the node and subtree management of Bisca.
In addition, both of the references (Whitner and Bisca) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management and display of interconnected topologies.
Motivation to do so would be to improve the functioning of the topology display of Whitner with the user management and adjustment of interconnected nodes as in Bisca (¶ 0056-0057).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        June 13, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164